Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 18 July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Washington 18 July 1826
				
				I yesterday sat down to answer your last Letter, and wrote two, neither of which I have sent, as the nature of my feelings were was such that their expression could not have been agreeable—Altho’ still under it unpleasant impressions, and knowing that neither my opinions or feelings will ought avail, I consider myself in duty bound to write, lest you should misinterpret my silence and deem it disrespect, either to you or to the memory of the departed dead—When I lost my own parents the weight of my grief was heavy indeed and unparticipated: but I was not blinded to the calamities of their hapless fate, and I mourned with more reason than you have to mourn the loss of yours, whose life had been prolonged to satiety—I shall come on to Quincy as you desire and shall have left Town ere this Letter reaches you—I hope however to find that you have not burthen’d yourself with the settlement of your fathers Estate, or devolved the task upon poor George—The trust is considering the situation of your brother and his family, and the relinquishment of Mr Quincy, of so essentially delicate a Nature, it is impossible, utterly and decidedly impossible, for you to do strict justice to them and to your own children, and were you an Angel, to give satisfaction to relatives who for years have been jealous both of your talents your Station and your fortune—That you should be desirous of owning the House that was your Fathers is natural, but that you should waste your property and burthen yourself with a large unprofitable landed estate, which has nearly ruined its last possessor, merely because it belonged to him, is scarcely prudent or justifiable, and the Jefferson family afford too glaring an instance of its folly to render such an act excusable—God forbid that you should involve yourself in debt and bequeath your Children to your Country, for a thing so contrary in its very essence to the institutions of that Country, and so little praise worthy in itself—For myself I care not a pin where I die. I have never had a home since I left my fathers house, and it is a matter of perfect indifference if I never do—You know my creed I have often said the Hospital was likely to recieve me—To support two establishments is a singular mode of eoconomising!!!—It is said that in consequence of your departure the Penitentiary cannot be begun this year and it occasions some murmurs—Every thing is quiet and the Gentlemen of the Departments say there is nothing to do but what can be done perfectly well without you—Give my love to George and John and believe however we may differ in opinion upon most subjects, that I am your faithful and affectionate friend
				
					L. C. A.
				
				
					There is much talk in town about a mistake that Mr Baker is said to have made in his Sermon on Sunday, speaking of the two Ex Presidents he said the two illustrious Infidels and corrected himself saying he meant individuals—
				
			